\0%I-/S
                                 ELECTRONIC RECORD




COA #      05-14-00562-CR                        OFFENSE:       21.11


           Todd Allen Reich v. The State of
STYLE:     Texas                                 COUNTY:        Collin

COA DISPOSITION:        AFFIRMED                 TRIAL COURT:   199th Judicial District Court


DATE: 07/24/15                     Publish: NO   TCCASE#:       199-80306-2013




                         IN THE COURT OF CRIMINAL APPEALS


          Todd Allen Reich v. The State of
STYLE:    Texas                                      CCA#:
                                                                   IQ%l-/5
         APPELLANT'<>                 Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:
DATE:      J//Qtfljp/r                               SIGNED:                            PC:_
JUDGE:      ffi4 U^LU^_                              PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD